NO. 07-11-00164-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 13, 2011


                           IN RE JAY GID BRYAN, RELATOR



Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Relator Jay Gid Bryan, appearing pro se, filed a petition for writ of mandamus on

April 18, 2011. He did not pay the required filing fee, nor did he file an affidavit of

indigence. See Tex. R. App. P. 5 (unless excused by law, filing fee in civil case due

when item presented for filing); 20.1 (procedure for indigent in civil cases). By letter of

April 19, 2011, we advised relator that “the filing fee in the amount of $125.00 did not

accompany the captioned original proceeding. Unless the filing fee is paid by Friday,

April 29, 2011, this proceeding will be subject to dismissal. See Tex. R. App. P. 5.” On

April 27, relator filed a motion requesting an additional five days to pay the filing fee.

Nevertheless, as of this date, we have not received the filing fee.


       Accordingly, we dismiss relator’s petition.     See Tex. R. App. P. 5, 42.3(c).

Relator’s motion for additional time is dismissed as moot.


                                                        Per Curiam